NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                          February 18, 2015

      Hon. Analisa Figueroa                         Hon. John L. Shergold
      Attorney at Law                               Attorney at Law
      103 E. Price Rd., Ste. B                      1534 E. 6th St., Ste. 103
      Brownsville, TX 78521                         Brownsville, TX 78520-7239
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Larry Warner                             Hon. Albert Holl
      Attorney at Law                               HDBD Law Firm, Ste. 2000N
      3109 Banyan Circle                            800 N. Shoreline Blvd.
      Harlingen, TX 78550                           Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Rene O. Oliveira Jr.                     Hon. David G. Oliveira
      Roerig, Oliveira, & Fisher, LLP               Roerig, Oliveira & Fisher, L. L. P.
      855 W. Price Rd., Ste. 9                      10225 N. 10th St.
      Brownsville, TX 78520-8718                    McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00015-CV
      Tr.Ct.No. 2012-DCL-08930-C
      Style:    In Re Alfredo Sobrevilla


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 197th District Court (DELIVERED VIA E-MAIL)
           Hon. Eric Garza, Cameron County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)